[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15465                ELEVENTH CIRCUIT
                                                               APRIL 9, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 01-00136-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CORNELIOUS E. CRAWFORD,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (April 9, 2009)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Cornelious E. Crawford, a federal prisoner convicted of crack cocaine
offenses, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

for a reduced sentence. After review, we affirm.1

       Under § 3582(c)(2), a district court may modify the term of imprisonment of

an already incarcerated defendant if the defendant’s sentence is “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. § 994(o).” 18 U.S.C. § 3582(c)(2). However,

“[w]here a retroactively applicable guideline amendment reduces a defendant’s

base offense level, but does not alter the sentencing range upon which his or her

sentence was based, § 3582(c)(2) does not authorize a reduction in sentence.”

Moore, 541 F.3d at 1330; see also U.S.S.G. § 1B1.10(a)(2)(B). Crawford’s

§ 3582(c)(2) motion was based on Amendment 706 to the Sentencing Guidelines,

which lowered most of the base offense levels in U.S.S.G. § 2D1.1(c) applicable to

crack cocaine offenses.

       The district court did not err in concluding that Crawford was ineligible for a

§ 3582(c)(2) reduction. At his original sentencing, Crawford’s initial guidelines

range, based on § 2D1.1(c)’s drug quantity table, was 210 to 262 months’

imprisonment. However, Crawford was subject to a statutory mandatory minimum



       1
        We review de novo a district court’s legal conclusions regarding its authority to modify a
sentence under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008), cert.
denied, Moore v. United States, ___ S. Ct. ___, 2009 WL 301854 (Mar. 9, 2009).

                                                2
sentence of twenty years, pursuant to 21 U.S.C. § 841(b)(1)(A). Accordingly,

Crawford’s guidelines range became 240 to 262 months. See U.S.S.G. § 5G1.1(c)

(providing that a sentence may be imposed “at any point within the applicable

guideline range” so long as the sentence “is not less than any statutorily required

minimum sentence”). The district court imposed the statutory mandatory

minimum 240-month sentence.

      In short, Crawford’s 240-month sentence was not based on the amount of

crack cocaine attributed to him, but rather on the statutory mandatory minimum.

See United States v. Williams, 549 F.3d 1337, 1339-40 (11th Cir. 2008)

(concluding that defendant sentenced to statutory mandatory minimum is not

eligible for sentence reduction because Amendment 706 had no effect on the

statutory mandatory minimum sentence). Thus, even though Amendment 706

lowered the base offense level for Crawford’s crack cocaine offense, Crawford’s

sentencing range remained 240 months by virtue of the statutory mandatory

minimum. Because Amendment 706 had no effect on Crawford’s sentencing

range, Crawford was not eligible for a sentence reduction under § 3582(c)(2).

      Crawford’s arguments regarding the applicability of United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and Kimbrough v. United States, 552

U.S. ___, 128 S. Ct. 558 (2007), are foreclosed by our precedent. See United



                                          3
States v. Melvin, 556 F.3d 1190 (11th Cir. 2009) (concluding that “Booker and

Kimbrough do not prohibit the limitations on a judge’s discretion in reducing a

sentence imposed by § 3582(c)(2) and the applicable policy statement by the

Sentencing Commission”). We do not address Crawford’s remaining arguments

regarding alleged deficiencies in his 21 U.S.C. § 851 information because they are

outside the scope of a § 3582(c)(2) proceeding. See 18 U.S.C. § 3582(c)(2)

(limiting proceedings under statute to cases where a retroactive amendment affects

the applicable sentencing range).

      AFFIRMED.




                                         4